Case 07-71971-SCS             Doc 67    Filed 06/17/21 Entered 06/17/21 15:13:42           Desc Main
                                       Document      Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                   _________________
                                         Norfolk     Division


In re Christopher Antonio White                                    Case No. 07-71971-SCS
      Nakisha Theresa White

                                 Debtor(s)                         Chapter 13


                        ORDER FOR RETURN OF UNCLAIMED FUNDS


       A Motion for Return of Unclaimed Funds having been filed pursuant to Local
Bankruptcy Rule 3011-1, said motion having been served on the United States Trustee and the
United States Attorney for the Eastern District of Virginia and there being no objections filed; it
is

        ORDERED that the unclaimed funds in the amount of $ 8,739.70                               ,
currently on deposit with the Treasury of the United States, be returned to:
                                       Christopher Antonio White
                                       Nakisha Theresa White
                                       74 Old Pond Ct.
                                       Hampton, VA 23666



      Let the Clerk give notice of entry of this order to the debtor(s), attorney for debtor(s),
movant, attorney for movant, if applicable, trustee and United States Trustee.




       Jun 17 2021
Date: __________________________                  /s/ Stephen C St-John
                                                 _______________________________________
                                                 United States Bankruptcy Judge


                                                 NOTICE OF JUDGMENT OR ORDER
                                                 ENTERED ON DOCKET:
                                                 _____________________
                                                  Jun 17 2021

pc: Financial Administrator



[ounclmfd ver. 03/06]
